—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered July 27, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On January 29, 1992, the defendant Shawn Rodgers was arrested by a uniformed narcotics police officer after the defendant had sold five vials of crack cocaine to an undercover police officer engaged in a street-level "buy-and-bust” operation.
The trial court properly deemed the arresting officer an expert in street-level narcotics operations. The officer, a 10-year veteran of the police force, had spent three years of service in the Narcotics Division, where he had been involved in over 400 undercover street narcotics operations. This level of experience qualified him as an expert, competent to explain to the jury the routines and jargon peculiar to such transactions (see, People v Allweiss, 48 NY2d 40; People v Cronin, 60 NY2d 430).
There is no merit to the defendant’s further contention that the trial court improperly closed the courtroom during the undercover officer’s testimony. The testimony at the hearing on closure sufficiently established that this officer was currently engaged in undercover narcotics operations in the immediate area of the arrest, and that the disclosure of his identity would endanger him, his fellow officers, and the undercover operations (see, People v Martinez, 82 NY2d 436).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.